Citation Nr: 1501141	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-11 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right hip disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to March 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  

An April 2012 supplemental statement of the case (SSOC) reopened the claim of service connection for a right hip disability and decided it on the merits.  Nonetheless, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issues of service connection for a right hip disability (on de novo review) and a left hip disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed July 2009 rating decision denied direct and secondary service connection for a right hip disability, finding in essence that a right hip disability was not shown to be directly related to service, and that a low back disability (to which the right hip disability was claimed to be secondary) was not service-connected.

2.  Since the July 2009 rating decision, service connection has been established for a low back disability; the grant relates to an unestablished fact necessary to substantiate the claim of secondary service connection for a right hip disability, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's left and right knee disabilities are reasonably shown to have been caused by an uneven gait due to his service-connected low back disability.

CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for right hip strain may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  Service connection for left and right knee disabilities is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By letters dated in August, September and October 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  In addition, the August 2011 letter complied with the notice requirements in cases involving claims to reopen.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are associated with the record and pertinent VA and private medical records have been secured.  He was afforded VA examinations.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On a report of medical history on service entrance examination in February 1966, some left knee stiffness was noted in the physician's summary.  It was indicated the Veteran was able to do a deep knee bend.  The lower extremities were normal on clinical evaluation.  The service treatment records (STRs) show the Veteran complained of left knee pain in August 1966.  There was no effusion, locking or laxity of a ligament.  A slight click of the patella was noted, and there was slight laxity with lateral displacement of the patella.  The Veteran was returned to duty, and was advised to return to the clinic if the condition flared up.  The Veteran denied any bone or joint deformity in a November 1967 report of medical history.  A trick knee prior to service, with no problems now, was noted in the physician's summary.  The lower extremities were normal on clinical evaluation on November 1967 service separation examination.

In a statement dated in November 2009, G.C.B. related he knew the Veteran in high school.  He stated that following service, he went to the same college as the Veteran and noticed that there had been a dramatic change in his gait.  He said the Veteran strongly favored one side when he walked.

VA outpatient treatment records show the Veteran was seen in April 2010.  He indicated his gait was so unstable, that he fell and sprained his ankle.  He reported he had pain that radiated to his hips.  He also complained of left knee pain since he had dislocated it in 1965.  In June 2010, he described bilateral knee pain that had gotten progressively worse over the years.  He said he had an injury in high school in which he dislocated his kneecap, and spent about nine months in a cast.  X-rays showed arthritis of each knee.

On October 2010 VA examination of the spine, it was noted the Veteran had an antalgic gait and walked with a cane.

On VA examination of the hips in September 2011, the Veteran denied any knowledge of a specific diagnosis or a problem in the right hip.  Examination showed limitation of motion of the right hip, but the examiner indicated the examination could not be completed due to the severity of the Veteran's radicular pain of the lower extremities.  There was no diagnosis of a hip disability.  The examiner opined it was less likely as not that the Veteran's right hip condition was caused by his service-connected lumbar spine disability; he noted the Veteran complained of leg pain from the lumbar spine to the toes, and that this represented a lumbar radiculopathy.  No primary disease of the hip was suspected; hip X-rays were negative.  

On November 2011 VA examination of the knees, the Veteran reported pain in his knees secondary to his back condition.  He stated the pain had its onset around 2005.  The diagnosis was strain in the knees with early degenerative changes.   

On November 2011 VA examination of the hips, the Veteran stated he had burning pain in his hips.  He denied an injury of the hips and any knowledge of a diagnosis pertaining to the hips.  The diagnosis was bilateral hip strain.  The examiner commented that after a review of the medical records and examination of the Veteran, it was his opinion, based on a reasonable degree of medical certainty that the bilateral knee condition was less likely as not proximately due to or the result of his thoracolumbar spine degenerative disc disease.  He noted the Veteran reported pain in his lumbar spine with motion of the hips and knees, and that he had intermittent pain from the lumbar spine to his feet.  The examiner added that no primary disease of the hips or knees was suspected based on the examination and X-rays.  

In a statement dated in May 2012, D.C. Mantz, M.D., related he had treated the Veteran since 2006.  Regarding the Veteran's left knee pain, he opined that the cause of the pain was degenerative arthritis due to an abnormal gait which, in turn, was due to chronic back pain with right leg neuropathy.  Dr. Mantz commented that the Veteran's abnormal gait put an excessive strain on his knees, especially the left, and brought on his degenerative arthritis.  The physician opined that, based on a review of the available medical records, his clinical notes and examination, it was as likely as not that the Veteran's current knee pain and instability were caused by his back disability.  He based his conclusion on a physical examination, and his training and experience as a physician.

On October 2012 VA examination of the knees, the Veteran complained of bilateral knee pain since 2005.  The diagnosis was bilateral knee strain with early degenerative joint disease.  

On October 2012 VA examination of the hips, the Veteran complained of bilateral hip pain.  The diagnosis was bilateral hip strain.  Based on a review of the record, the examiner opined, invoking a reasonable degree of medical certainty, that the Veteran's bilateral knee and hip disabilities were less likely as not proximately due to his lumbar spine condition.  He opined it was less likely as not that the bilateral knee or bilateral hip disabilities were aggravated beyond their normal progression by the service-connected low back disability.  He added that the Veteran's low back disorder could not be pinpointed as a primary cause of bilateral hip and knee arthritis.  He commented that the pain was more consistent with a spine etiology.  While aggravation of the normal progression of the Veteran's arthritis could be due to an altered gait due to a spine condition, it would be a minor contribution "dwarfed" by other factors.  

	Claim to reopen 

Service connection for a right hip disability was denied by rating decision in July 2009 essentially on the bases that any such disability was not shown to be directly related to service, and that as a low back disability was not service connected, the claim of secondary service connection lacked legal merit.  The Veteran was notified of this determination and did not appeal it.

A final decision by the RO may not be reopened and allowed based on the same factual basis.  38 U.S.C.A. § 7105.  However, "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  38 U.S.C.A. § 5108.
New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the July 2009 rating action includes VA medical records showing that the Veteran has a diagnosis of right hip strain.  Furthermore, service connection has since been established for a low back disability, and the claim of secondary service connection no longer lacks legal merit.  

Accordingly, the Board finds that the evidence added to the record since the July 2009 rating decision addresses unestablished facts necessary to substantiate the claim of service connection for a right hip disability, and considered in conjunction with the record, raises a reasonable possibility of substantiating the claim.  Taken at face value as required for purposes of reopening, the evidence received is both new and material, and the claim of service connection for a right hip disability is reopened.  



	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The elements of a successful secondary service connection claim are evidence of: A disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

Service connection has been established for, inter alia, thoracolumbar spine degenerative disc disease, rated 20 percent.  

	Knees

The record shows the Veteran apparently sustained a dislocated left knee prior to service.  The only time he sought treatment for his left knee during service was in August 1966, when there were minimal findings on examination.  There was no indication of a right or left knee problem when he was discharged from service.  Evidence in the record shows that he has an unstable gait.  The Veteran's private physician has stated that his abnormal gait is due to his low back disability, and places an excessive strain on both knees.  He opined that the Veteran's current knee problems were caused by his low back disorder.  

The Board acknowledges that on November 2011 and October 2012 VA examinations physicians concluded that the Veteran's bilateral knee disability was not caused or aggravated by his service-connected low back disorder.  Notably, the October 2012 examiner acknowledged that aggravation of arthritis could be due to the Veteran's altered gait that was, in turn, associated with his low back condition.  Although the examiner added this was outweighed by other factors, this implicitly recognizes that the low back disability played some role in the development of the Veteran's bilateral knee disability.  The Board finds that the evidence of record regarding whether or not the Veteran's low back disability was an etiological factor for his bilateral knee disability is in relative equipoise.  Under these circumstances, and resolving reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 3.102), the Board finds that service connection for the Veteran's bilateral knee disability is warranted.  


ORDER

The appeal to reopen a claim of service connection for a right hip disability is granted.  

Secondary service connection for a left knee disability is granted.

Secondary seeking service connection for a right knee disability is granted.


REMAND

The Board finds that further development is needed for proper de novo adjudication of the reopened claim of service connection for a right hip disability, and the claim of service connection for a left hip disability..  On October 2012 VA examination of the hips, the diagnosis was bilateral hip strain.  The examiner concluded it was less likely as not that a bilateral hip disability was caused or aggravated by the Veteran's service-connected low back disability.  The opinion that the back disability was not a primary cause of the Veteran's hip disabilities leaves open the possibility that it contributed to cause them.  Furthermore, the statement that the Veteran's hip pain was consistent with a spine etiology suggests that the low back disability was indeed an etiological factor for the development of bilateral hip disabilities.  Consequently, the rationale provided does not support the conclusion reached.  A clarifying opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to be examined by an orthopedist to determine the nature and etiology of his bilateral hip disability.  The entire record must be reviewed by the examiner in connection with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:  

(a) Identify (by diagnosis) each right and left hip disability found.

(b) Identify the likely etiology for each hip disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that any right or left hip disability was caused or aggravated by the Veteran's service-connected lumbar spine degenerative disc disease?   If not, identify the etiology that is considered more likely, and the evidence in the record that supports that conclusion.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature.  

2.  The AOJ should then review the record and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


